Title: To Thomas Jefferson from James Monroe, 22 October 1790
From: Monroe, James
To: Jefferson, Thomas



Dear sir
Richmond Octr. 22d. 1790.

I wrote you a few days past in great hurry by the Albemarle post which I presume has been received. You have been able to collect from that communication that my services will be offer’d for the Senate, unless upon the information of my friends it shall appear probable they will be rejected. I gave you there a detail of circumstances relative to that business, and can only now add that as far as I know it will equally suit their present situation; unless indeed the activity of some gentlemen professedly candidates for that station should have occasion’d a change: one additional competitor only excepted, Colo. Lee. You will observe that I only give you what I hear for I know nothing of myself. It is proposed  by some to continue the present Gentleman until march. I have determined in great measure in case of my election to abandon my profession. You find my letters contain little foreign intelligence; that I engross the whole to myself. I may probably be up at the county court. I am with the greatest respect & esteem sincerely your friend and servant,

Jas. Monroe

P.S. It is also said that Mr. Matthews the Speaker will be nominated and the chair has latterly been a step to other offices.

